NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 19a0511n.06

                                            No. 19-1158

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT                                     FILED
                                                                                     Oct 10, 2019
                                                                                DEBORAH S. HUNT, Clerk
HLV, LLC,                                           )
                                                    )
        Plaintiff–Appellant,                        )        ON APPEAL FROM THE
                                                    )        UNITED STATES DISTRICT
v.                                                  )        COURT FOR THE WESTERN
                                                    )        DISTRICT OF MICHIGAN
VAN BUREN COUNTY et al.,                            )
                                                    )
        Defendants–Appellees.                       )                OPINION
                                                    )


Before: MOORE, McKEAGUE, and LARSEN, Circuit Judges.

       KAREN NELSON MOORE, Circuit Judge. Plaintiff HLV, LLC (“HLV”) appeals the

district court’s denial of its motion for attorney’s fees and costs. After a trial, the jury concluded

that Defendant Gary Stewart, Jr. had conspired to violate HLV’s constitutional rights, but it

awarded HLV only $1.00 in nominal damages. Because HLV’s success in its efforts to win

compensatory and punitive damages was de minimis, the district court did not abuse its discretion

by denying HLV’s motion for attorney’s fees and costs. We affirm.

                                       I. BACKGROUND

       We have previously detailed the underlying factual circumstances giving rise to this appeal

in our decision in HLV, LLC v. Van Buren County (“HLV I”), 775 F. App’x 204 (6th Cir. 2019).

We briefly recount the facts here.

       HLV filed a collection action in Van Buren County Circuit Court to recover monies owed

by ELC Leasing (“ELC”). HLV and ELC reached a settlement agreement, which Judge Paul
No. 19-1158, HLV, LLC v. Van Buren County et al.


Hamre approved. ELC failed to comply with its obligations under the settlement agreement, but

Judge Hamre enjoined HLV from collecting what it was owed. HLV’s agents visited ELC’s

offices, attempting to collect information from ELC pertaining to debts ELC owed HLV. ELC

called the police, and criminal charges were eventually filed against HLV agents.            HLV

representatives later participated in a telephonic conference with Judge Hamre and Kelly Page and

Gary Stewart, attorneys for ELC. Page and Stewart participated from Hamre’s chambers. After

the conference officially ended, HLV’s representatives overheard and recorded a continued

conversation between Hamre, Page, and Stewart in which the three discussed the settlement

agreement and made negative remarks about HLV’s representatives. HLV moved to disqualify

Hamre; he resigned his judicial post soon thereafter.

       HLV then initiated a separate lawsuit, alleging that Hamre, Page, Stewart, and other parties

conspired to violate HLV’s due-process rights. All defendants except Stewart were eventually

dismissed from the suit. The case went to trial before a jury, which found that Stewart had

conspired to violate HLV’s constitutional rights. The jury, however, awarded only $1.00 in

nominal damages and no punitive damages. HLV moved for $490,797.90 in costs and attorney’s

fees pursuant to Federal Rule of Civil Procedure 54(d)(2) and 42 U.S.C. § 1988(b), along with

prejudgment interest. R. 518 (Mot. for Costs and Attorney Fees at 2) (Page ID #7662). Defendant

opposed HLV’s motion. The district court denied HLV’s motion for attorney’s fees, concluding

that the case had “been primarily driven by a potential award of monetary damages, which never

materialized.” HLV, LLC v. Stewart, 355 F. Supp. 3d 633, 636 (W.D. Mich. 2019) (R. 543 (Order

Denying Mot. for Attorney’s Fees and Costs at 3) (Page ID #9374)). It also denied the request for


                                                2
No. 19-1158, HLV, LLC v. Van Buren County et al.


costs because HLV had won only nominal damages and had refused multiple settlement offers.

Id. at 637–38.

       HLV appealed the district court’s dismissal of Hamre as a defendant as well as several of

the district court’s evidentiary rulings. We affirmed Hamre’s dismissal as well as those evidentiary

rulings in HLV I. HLV separately appealed the district court’s denial of its motion for attorney’s

fees and costs. We now address the propriety of the district court’s refusal to award attorney’s

fees and costs.

                                        II. DISCUSSION

       We “review[] a district court’s decision on a motion for attorneys’ fees for abuse of

discretion.” Virostek v. Liberty Twp. Police Dep’t, 14 F. App’x 493, 509 (6th Cir. 2001).

       Title 42 U.S.C. § 1988(b) provides that in actions to enforce § 1983, “the court, in its

discretion, may allow the prevailing party . . . a reasonable attorney’s fee . . . .” In Farrar v.

Hobby, 506 U.S. 103 (1992), the plaintiff sought $17 million in damages for a violation of his civil

rights. Id. at 106. The jury concluded that the defendants had committed civil-rights violations

but assessed no damages. Id. at 106–07. The plaintiffs then sought attorney’s fees under 42 U.S.C.

§ 1988, which the district court granted. Id. at 107. The Supreme Court held that, even though

the plaintiffs had been the prevailing party in the litigation, the district court had abused its

discretion by awarding “attorney’s fees without ‘consider[ing] the relationship between the extent

of success and the amount of the fee award.’” Id. at 115–16 (quoting Hensley v. Eckerhart, 461
U.S. 424, 438 (1983)). This is because “[i]n determining the reasonableness of a fee award ‘the

most critical factor . . . is the degree of success obtained.’” Cramblit v. Fikse, 33 F.3d 633, 635


                                                 3
No. 19-1158, HLV, LLC v. Van Buren County et al.


(6th Cir. 1994) (quoting Farrar, 506 U.S. at 114) (ellipsis in original). The Supreme Court noted

that “[i]n some circumstances, even a plaintiff who formally ‘prevails’ under § 1988 should receive

no attorney’s fees at all. A plaintiff who seeks compensatory damages but receives no more than

nominal damages is often such a prevailing party.” Farrar, 506 U.S. at 115.

       We have repeatedly applied Farrar to affirm district courts’ denials of motions for

attorney’s fees. In Cramblit v. Fikse, the plaintiff prevailed in her § 1983 suit, but the jury awarded

her only nominal damages—$1.00 in compensatory damages and $1.00 in punitive damages.
33 F.3d at 634. She then sought $59,705.00 in attorney’s fees. The district court denied her

request. Id. The plaintiff appealed, arguing that she had been successful in the district court

because not only did she seek monetary damages, she also sought “vindicat[ion] [of] of her

constitutional rights.” Id. at 635. We affirmed the district court’s denial of attorney’s fees,

concluding that “[her] primary goal . . . was to obtain monetary damages.” Id. We observed that,

under Farrar, “[w]hen a plaintiff recovers only nominal damages because of his failure to prove

an essential element of his claim for monetary relief, the only reasonable fee is usually no fee at

all.” Id. (quoting Farrar, 506 U.S. at 115). Similarly, in Glowacki v. Howell Public Sch. Dist.,

566 F. App’x 451 (6th Cir. 2014), we affirmed the district court’s denial of attorney’s fees where

the plaintiff won declaratory relief and $1.00 in nominal damages. Id. at 453, 456; see also

McBurrows v. Michigan Dep’t of Transp., 159 F. App’x 638, 641 (6th Cir. 2005) (affirming denial

of attorney’s fees where plaintiff won $1.00 in damages); Pouillon v. Little, 326 F.3d 713, 715 (6th

Cir. 2003) (reversing the district court’s grant of attorney’s fees to a plaintiff who sought

compensatory and punitive damages but won only $2.00).


                                                  4
No. 19-1158, HLV, LLC v. Van Buren County et al.


       In contrast, when a plaintiff wins more than mere nominal damages, a district court will

often abuse its discretion by refusing to award attorney’s fees. For example, in Hescott v. City of

Saginaw, 757 F.3d 518 (6th Cir. 2014), we reversed the district court’s denial of attorney’s fees

when the jury awarded the plaintiffs $5,000 in compensatory damages, although the plaintiffs had

sought considerably more. Id. at 521; see also Deja Vu of Nashville, Inc. v. Metro. Gov’t, 421 F.3d
417, 423–24 (6th Cir. 2005) (concluding that where the plaintiff achieved the “excellent” result of

securing a permanent injunction against the legislation it challenged, it was entitled to fees and

costs absent a showing of “special circumstances that would render an award of fees unjust”).

       Relatedly, “[a]lthough costs are generally awarded to a prevailing party as a matter of

course, the district court maintains discretion in choosing to tax the costs of litigation against a

losing party under Rule 54(d) of the Federal Rules of Civil Procedure.” Virostek, 14 F. App’x at

510. We have deemed the denial of prevailing parties’ motions for costs proper in situations in

which “the prevailing party’s recovery is so insignificant that the judgment amounts to a victory

for the defendant.” White & White, Inc. v. Am. Hosp. Supply Corp., 786 F.2d 728, 730 (6th Cir.

1986); see also Virostek, 14 F. App’x at 511 (affirming the denial of costs where the plaintiff

“recovered no more than $1 in nominal damages”).

       HLV’s situation is governed by Farrar and our prior cases affirming district courts’ denials

of attorney’s fees and costs where plaintiffs won only nominal damages. HLV sought considerable

compensatory and punitive damages and was awarded only $1.00. As in Cramblit and Glowacki,

the district court did not abuse its discretion by concluding that HLV’s “attorneys achieved a




                                                 5
No. 19-1158, HLV, LLC v. Van Buren County et al.


degree of success insufficient to warrant an award of attorney fees and costs.” McBurrows, 159 F.

App’x at 641.

       HLV attempts to dispute the district court’s denial of its motion for attorney’s fees and

costs by relitigating some of the district court’s underlying evidentiary rulings, which HLV claims

contributed to the jury’s de minimis damages award. See Appellant Br. at 29–47. Those rulings

are not properly before us on this appeal. See id. at 2 (Statement of the Issues Presented); Appellee

Br. at 3 (Counter-Statement of the Case). Furthermore, we have already decided those very issues

against HLV in HLV I.

       Finally, HLV’s reliance on Hescott v. City of Saginaw is unavailing. In Hescott itself, we

drew a distinction between the facts we faced there—a jury awarding $5,000 in compensatory

damages—and the facts in cases like Farrar, in which the plaintiffs “proved [no] actual,

compensable injury.” 757 F.3d at 524–25. The instant case falls under Farrar rather than Hescott

because the jury awarded nominal damages to HLV, not simply a lower figure than what the

plaintiff originally sought.

                                       III. CONCLUSION

       For the reasons discussed above, we affirm the district court’s denial of HLV’s motion

for attorney’s fees and costs.




                                                 6